Exhibit 99.2 GLIMCHER Supplemental Information For the three and six months ended June 30, 2010 and 2009 GLIMCHER REALTY TRUST Supplemental Information For the Three and Six Months Ended June 30, 2010 and 2009 TABLE OF CONTENTS Income Statement Data: Quarterly Income Statements Page 1 Year-to-Date Income Statements Page 2 Components of Minimum Rents and Other Revenue Page 3 Components of Other Operating Expenses Page 4 Summary Financial Statement Information for Unconsolidated Entities Page 5 Calculation of Funds from Operations and FFO Payout Ratio Page 6 Unconsolidated Entities Calculation of FFO and Disclosure of Pro-Rata Share of Non-Cash Amounts in FFO Page 7 EBITDA, Operating Ratios and Earnings Per Share Page 8 Balance Sheet Data: Consolidated Balance Sheets Page 9 Market Capitalization and Debt Covenant Requirements Page 10 Consolidated Debt Schedule Page 11 Total Debt Maturities Schedule (Wholly-owned and Pro-Rata Share of Joint Venture Debt) Page 12 Joint Venture Debt Maturity Schedule Page 13 Operational Data: Occupancy Statistics Page 14 Leasing Results and Re-leasing Spreads Page 15 Core Mall Portfolio Statistics by Asset Category Page 16 Summary of Significant Tenants Page 17 Top 10 Regional Mall Tenants Page 18 Lease Expiration Schedule Page 19 Development Activity: Capital Expenditures Page 20 Development Activity Page 21 QUARTERLY INCOME STATEMENTS (in thousands) Three Months Ended June 30, 2010 2009 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Revenues: Minimum rents (see components on page 3) $ 39,011 $ (22 ) $ 38,989 $ 46,218 $ 615 $ 46,833 Percentage rents 804 - 804 820 6 826 Tenant reimbursements 19,081 (5 ) 19,076 22,565 434 22,999 Out parcel sales - - - 1,360 - 1,360 Other (see components on page 3) 5,039 - 5,039 4,820 34 4,854 Total Revenues 63,935 (27 ) 63,908 75,783 1,089 76,872 Expenses: Property operating expenses (13,094 ) - (13,094 ) (15,551 ) (703 ) (16,254 ) Real estate taxes (8,036 ) (3 ) (8,039 ) (8,930 ) (163 ) (9,093 ) (21,130 ) (3 ) (21,133 ) (24,481 ) (866 ) (25,347 ) Provision for doubtful accounts (1,149 ) - (1,149 ) (1,800 ) (65 ) (1,865 ) Other operating expenses (see components on page 4) (3,705 ) (4 ) (3,709 ) (2,314 ) (18 ) (2,332 ) Cost related to sales of out parcels - - - (972 ) - (972 ) Real estate depreciation and amortization (15,841 ) - (15,841 ) (18,260 ) - (18,260 ) Non-real estate depreciation and amortization (518 ) - (518 ) (541 ) - (541 ) General and administrative (4,770 ) (5 ) (4,775 ) (4,334 ) (8 ) (4,342 ) Total Expenses (47,113 ) (12 ) (47,125 ) (52,702 ) (957 ) (53,659 ) Operating Income 16,822 (39 ) 16,783 23,081 132 23,213 Interest income 293 1 294 471 3 474 Interest expense (18,124 ) - (18,124 ) (19,014 ) (251 ) (19,265 ) Loan fee amortization (1,995 ) - (1,995 ) (759 ) (13 ) (772 ) Income (loss) of unconsolidated real estate entities, net 56 - 56 (726 ) - (726 ) (Loss) income from continuing operations (2,948 ) (38 ) (2,986 ) 3,053 (129 ) 2,924 Discontinued Operations: Loss from operations (38 ) 38 - (129 ) 129 - Net (loss) income (2,986 ) - (2,986 ) 2,924 - 2,924 Allocation to noncontrolling interests 1,679 - 1,679 107 - 107 Net (loss) income attributable to Glimcher Realty Trust (1,307 ) - (1,307 ) 3,031 - 3,031 Preferred stock dividends (5,603 ) - (5,603 ) (4,359 ) - (4,359 ) Net loss to common shareholders $ (6,910 ) $ - $ (6,910 ) $ (1,328 ) $ - $ (1,328 ) Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 1 YEAR-TO-DATE INCOME STATEMENTS (in thousands) Six Months Ended June 30, 2010 2009 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Revenues: Minimum rents (see components on page 3) $ 86,367 $ (67 ) $ 86,300 $ 92,496 $ 1,359 $ 93,855 Percentage rents 1,661 - 1,661 2,259 16 2,275 Tenant reimbursements 41,950 (5 ) 41,945 46,490 938 47,428 Out parcel sales - - - 1,675 - 1,675 Other (see components on page 3) 9,724 64 9,788 11,204 199 11,403 Total Revenues 139,702 (8 ) 139,694 154,124 2,512 156,636 Expenses: Property operating expenses (29,816 ) 2 (29,814 ) (32,291 ) (1,349 ) (33,640 ) Real estate taxes (16,867 ) (4 ) (16,871 ) (18,310 ) (332 ) (18,642 ) (46,683 ) (2 ) (46,685 ) (50,601 ) (1,681 ) (52,282 ) Provision for doubtful accounts (2,555 ) - (2,555 ) (3,093 ) (296 ) (3,389 ) Other operating expenses (see components on page 4) (6,546 ) (75 ) (6,621 ) (4,467 ) (241 ) (4,708 ) Cost related to sales of out parcels - - - (1,146 ) - (1,146 ) Real estate depreciation and amortization (35,538 ) - (35,538 ) (40,786 ) - (40,786 ) Non-real estate depreciation and amortization (1,022 ) - (1,022 ) (1,073 ) - (1,073 ) General and administrative (9,659 ) (5 ) (9,664 ) (9,149 ) (13 ) (9,162 ) Total Expenses (102,003 ) (82 ) (102,085 ) (110,315 ) (2,231 ) (112,546 ) Operating Income 37,699 (90 ) 37,609 43,809 281 44,090 Interest income 568 1 569 928 8 936 Interest expense (38,201 ) - (38,201 ) (37,713 ) (1,173 ) (38,886 ) Loan fee amortization (2,974 ) - (2,974 ) (1,401 ) (26 ) (1,427 ) Equity in loss of unconsolidated real estate entities, net (368 ) - (368 ) (1,083 ) - (1,083 ) (Loss) income from continuing operations (3,276 ) (89 ) (3,365 ) 4,540 (910 ) 3,630 Discontinued Operations: Adjustment to gain on sold property (215 ) - (215 ) - - - Impairment losses, net - - - (183 ) - (183 ) Loss from operations (89 ) 89 - (910 ) 910 - Net (loss) income (3,580 ) - (3,580 ) 3,447 - 3,447 Noncontrolling interest in operating partnership 2,985 - 2,985 388 - 388 Net (loss) income attributable to Glimcher Realty Trust (595 ) - (595 ) 3,835 - 3,835 Preferred stock dividends (9,962 ) - (9,962 ) (8,718 ) - (8,718 ) Net loss to common shareholders $ (10,557 ) $ - $ (10,557 ) $ (4,883 ) $ - $ (4,883 ) Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 2 Components of Minimum Rents and Other Revenue (in thousands) Three Months Ended June 30, 2010 2009 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Components of Minimum Rents: Base rent $ 38,824 $ (22 ) $ 38,802 $ 46,003 $ 656 $ 46,659 Termination income (73 ) - (73 ) 99 3 102 Straight-line rents 260 - 260 116 (44 ) 72 Total Minimum Rents $ 39,011 $ (22 ) $ 38,989 $ 46,218 $ 615 $ 46,833 Components of Other Revenue: Fee and service income $ 1,591 $ - $ 1,591 $ 1,042 $ - $ 1,042 Specialty leasing and sponsorship income 2,049 - 2,049 2,474 19 2,493 Other 1,399 - 1,399 1,304 15 1,319 Total Other Revenue $ 5,039 $ - $ 5,039 $ 4,820 $ 34 $ 4,854 Six Months Ended June 30, 2010 2009 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Components of Minimum Rents: Base rent $ 85,577 $ (67 ) $ 85,510 $ 92,575 $ 1,401 $ 93,976 Termination income 593 - 593 401 3 404 Straight-line rents 197 - 197 (480 ) (45 ) (525 ) Total Minimum Rents $ 86,367 $ (67 ) $ 86,300 $ 92,496 $ 1,359 $ 93,855 Components of Other Revenue: Fee and service income $ 2,062 $ - $ 2,062 $ 2,156 $ - $ 2,156 Specialty leasing and sponsorship income 4,297 - 4,297 4,906 36 4,942 Other (1) 3,365 64 3,429 4,142 163 4,305 Total Other Revenue $ 9,724 $ 64 $ 9,788 $ 11,204 $ 199 $ 11,403 Note: Pre FAS 144 column includes both continuing and discontinued operations. (1) Included in the six months ended June 30, 2010 is a $547 gain on the sale of a 60% interest in both Lloyd Center and Westshore Plaza. Included in the six months ended June 30, 2009 is a $1,482 gain on the sale of an operating asset. Both of these gains are excluded in the computation of FFO. Page 3 Components of Other Operating Expenses (in thousands) Three Months Ended June 30, 2010 2009 As Discontinued Pre As Discontinued Pre Components of Other Operating Expenses Reported Operations FAS 144 Reported Operations FAS 144 Cost of providing services to unconsolidated real estate entities $ 908 $ - $ 908 $ 385 $ - $ 385 Discontinued development write offs 3 - 3 185 - 185 Specialty leasing costs 435 - 435 420 5 425 Scottsdale ground lease 973 - 973 - - - Other 1,386 4 1,390 1,324 13 1,337 Total Other Operating Expenses $ 3,705 $ 4 $ 3,709 $ 2,314 $ 18 $ 2,332 Six Months Ended June 30, 2010 2009 As Discontinued Pre As Discontinued Pre Components of Other Operating Expenses Reported Operations FAS 144 Reported Operations FAS 144 Cost of providing services to unconsolidated real estate entities $ 1,016 $ - $ 1,016 $ 811 $ - $ 811 Discontinued development write offs 230 - 230 185 - 185 Speciality leasing costs 852 - 852 885 38 923 Scottsdale ground lease 1,779 - 1,779 - - - Other 2,669 75 2,744 2,586 203 2,789 Total Other Operating Expenses $ 6,546 $ 75 $ 6,621 $ 4,467 $ 241 $ 4,708 Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 4 SUMMARY FINANCIAL STATEMENT INFORMATION FOR UNCONSOLIDATED ENTITIES (in thousands) For the Three Months Ended June 30, 2010 For the Three Months Ended June 30, 2009 Company's Pro-Rata Company's Pro-Rata Share of Unconsolidated Share of Unconsolidated Total Entities Operations Total Entities Operations Statements of Operations Total revenues $ 19,721 $ 8,790 $ 7,395 $ 3,838 Operating expenses (9,216 ) (4,243 ) (4,585 ) (2,372 ) Net operating income 10,505 4,547 2,810 1,466 Depreciation and amortization (5,764 ) (2,566 ) (2,591 ) (1,342 ) Other expenses, net (11 ) (6 ) (13 ) (7 ) Interest expense, net (4,329 ) (1,915 ) (1,622 ) (839 ) Net income (loss) 401 60 (1,416 ) (722 ) Preferred dividend (8 ) (4 ) (8 ) (4 ) Net income (loss) available to partnership $ 393 $ 56 $ (1,424 ) $ (726 ) GPLP's share of income (loss) from investment in unconsolidated entites $ 56 $ (726 ) For the Six Months Ended June 30, 2010 For the Six Months Ended June 30, 2009 Company's Pro-Rata Company's Pro-Rata Share of Unconsolidated Share of Unconsolidated Total Entities Operations Total Entities Operations Statements of Operations Total revenues $ 27,617 $ 12,800 $ 14,950 $ 7,765 Operating expenses (13,764 ) (6,570 ) (8,746 ) (4,535 ) Net operating income 13,853 6,230 6,204 3,230 Depreciation and amortization (8,057 ) (3,732 ) (5,497 ) (2,841 ) Other expenses, net (3 ) (2 ) (15 ) (8 ) Interest expense, net (6,186 ) (2,856 ) (2,810 ) (1,456 ) Net loss (393 ) (360 ) (2,118 ) (1,075 ) Preferred dividend (16 ) (8 ) (16 ) (8 ) Net loss to partnership $ (409 ) $ (368 ) $ (2,134 ) $ (1,083 ) GPLP's share of loss from investment in unconsolidated entities $ (368 ) $ (1,083 ) Page 5 CALCULATION OF FUNDS FROM OPERATIONS and FFO PAYOUT RATIO (in thousands, except per share data) 2010 2009 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Funds from Operations ("FFO"): Net loss to common shareholders $ (3,647 ) $ (6,910 ) $ (10,557 ) $ (3,555 ) $ (1,328 ) $ (2,435 ) $ (5,538 ) $ (12,856 ) Real estate depreciation and amortization 19,697 15,841 35,538 22,526 18,260 18,515 19,634 78,935 Partners share of consolidated joint venture depreciation (350 ) (410 ) (760 ) - Equity in loss (income) ofunconsolidated entities 424 (56 ) 368 357 726 759 1,349 3,191 Pro-rata share of unconsolidated entities funds from operations 723 2,589 3,312 1,149 595 526 93 2,363 Noncontrolling interest in operating partnership (160 ) (298 ) (458 ) (281 ) (107 ) (191 ) (242 ) (821 ) (Gain) loss on disposition of properties (332 ) - (332 ) (1,482 ) - 288 - (1,194 ) FFO $ 16,355 $ 10,756 $ 27,111 $ 18,714 $ 18,146 $ 17,462 $ 15,296 $ 69,618 Adjusted Funds from Operations: FFO $ 16,355 $ 10,756 $ 27,111 $ 18,714 $ 18,146 $ 17,462 $ 15,296 $ 69,618 Add back: impairment adjustments - - - 183 - - 3,422 3,605 Less: fair market value adjustment of derivative - (1,622 ) (1,622 ) Add back: charge to fully reserve note receivable - 4,966 4,966 Add back: defeasance charges and related deferred fees - 1,070 1,070 - Adjusted Funds from Operations $ 16,355 $ 11,826 $ 28,181 $ 18,897 $ 18,146 $ 17,462 $ 22,062 $ 76,567 Weighted average common shares outstanding - diluted (1) 71,958 72,225 72,080 40,866 41,145 44,053 71,857 49,582 FFO per diluted share $ 0.23 $ 0.15 $ 0.38 $ 0.46 $ 0.44 $ 0.40 $ 0.21 $ 1.40 Adjustments: impairment, derivative and note receivable - 0.01 0.01 0.00 - - 0.09 0.14 Adjusted FFO per diluted share $ 0.23 $ 0.16 $ 0.39 $ 0.46 $ 0.44 $ 0.40 $ 0.31 $ 1.54 2010 2009 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 FFO Payout Ratio: Dividend paid per common share/unit $ 0.1000 $ 0.1000 $ 0.2000 $ 0.1000 $ 0.1000 $ 0.1000 $ 0.1000 $ 0.4000 FFO payout ratio after adjustments 44.0 % 61.1 % 51.2 % 21.6 % 22.7 % 25.2 % 32.6 % 25.9 % 2010 2009 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Supplemental disclosure of amounts included in FFO for consolidated properties Deferred leasing costs $ 1,034 $ 1,274 $ 2,308 $ 1,063 $ 1,119 $ 937 $ 1,020 $ 4,139 Straight-line adjustment as (decrease) increase to FFO $ (334 ) $ (106 ) $ (440 ) $ (596 ) $ 72 $ (262 ) $ (448 ) $ (1,234 ) Fair value of debt amortized as a reduction (increase) to interest expense $ 113 $ (66 ) $ 47 $ 42 $ 42 $ 42 $ 42 $ 168 Intangible and inducement amortization as a net increase to base rents $ 135 $ 74 $ 209 $ 78 $ 329 $ 235 $ 248 $ 890 Discontinued development write-off's $ 227 $ 3 $ 230 $ - $ 185 $ 51 $ 7 $ 243 Impairment adjustments $ - $ - $ - $ (183 ) $ - $ - $ (3,422 ) $ (3,605 ) Gain on fair market value adjustment of derivative/charge to fully reserve note receivable $ - $ - $ - $ - $ - $ - $ (3,344 ) $ (3,344 ) (1) - Shares include all potential common stock equivalents that may be excluded in the calculation of earnings per share. Page 6 UNCONSOLIDATED ENTITIES CALCULATION OF FUNDS FROM OPERATIONS AND DISCLOSURE OF PRO-RATA SHARE OF NON-CASH AMOUNTS IN FFO (in thousands) 2010 2009 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Unconsolidated Entities Funds from Operations: Net (loss) income to partnership $ (802 ) $ 393 $ (409 ) $ (710 ) $ (1,424 ) $ (1,496 ) $ (2,668 ) $ (6,298 ) Real estate depreciation and amortization 2,256 5,695 7,951 2,897 2,549 2,487 2,793 10,726 FFO $ 1,454 $ 6,088 $ 7,542 $ 2,187 $ 1,125 $ 991 $ 125 $ 4,428 Pro-rata share of unconsolidated entities funds from operations $ 723 $ 2,589 $ 3,312 $ 1,149 $ 595 $ 526 $ 93 $ 2,363 2010 2009 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Non-cash amounts included in FFO (pro-rata share of unconsolidated entities) Straight-line adjustment as increase (decrease) to net income $ 19 $ (67 ) $ (48 ) $ 15 $ (24 ) $ (58 ) $ (292 ) $ (359 ) Intangible amortization as an increase to minimum rents $ 191 $ 325 $ 516 $ 217 $ 216 $ 345 $ 200 $ 978 Page 7 EBITDA, OPERATING RATIOS and EARNINGS PER SHARE (dollars and shares in thousands) 2010 2009 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Calculation of EBITDA: Net income (loss) attributable to Glimcher Realty Trust $ 712 $ (1,307 ) $ (595 ) $ 804 $ 3,031 $ 1,925 $ (1,179 ) $ 4,581 Interest expense (continuing and discontinued operations) 20,077 18,124 38,201 19,621 19,265 20,044 19,665 78,595 Loan fee amortization (continuing and discontinued operations) 979 1,995 2,974 655 772 607 660 2,694 Taxes (continuing and discontinued operations) 449 497 946 370 557 462 965 2,354 Depreciation and amortization (continuing and discontinued operations) 20,201 16,359 36,560 23,058 18,801 19,009 20,094 80,962 EBITDA 42,418 35,668 78,086 44,508 42,426 42,047 40,205 169,186 Allocation to noncontrolling interests (1,306 ) (1,679 ) (2,985 ) (281 ) (107 ) (191 ) (242 ) (821 ) Charge to fully reserve note receivable - 4,966 4,966 EBITDA related to pro-rata share of unconsolidated entities, net 2,107 4,491 6,598 2,121 2,192 2,293 2,670 9,276 Gain on fair market value adjustment of derivative - (1,622 ) (1,622 ) (Gain) loss on disposition of properties and impairment charges (332 ) - (332 ) (1,299 ) - 288 3,422 2,411 Adjusted EBITDA $ 42,887 $ 38,480 $ 81,367 $ 45,049 $ 44,511 $ 44,437 $ 49,399 $ 183,396 Operating Ratios: General and administrative / total revenues 6.5 % 7.5 % 6.9 % 6.1 % 5.7 % 5.8 % 6.3 % 6.0 % Tenant reimbursements / (real estate taxes + property operating expenses) 89.5 % 90.3 % 89.9 % 91.6 % 92.2 % 91.4 % 89.1 % 91.1 % Earnings per Share: Weighted average common shares outstanding - basic 68,782 68,926 68,854 37,864 38,023 41,038 68,716 46,480 Weighted average common shares outstanding - diluted 71,768 71,912 71,840 40,850 41,009 44,024 71,702 49,466 Loss per share - basic $ (0.05 ) $ (0.10 ) $ (0.15 ) $ (0.09 ) $ (0.03 ) $ (0.06 ) $ (0.08 ) $ (0.28 ) Loss per share - diluted $ (0.05 ) $ (0.10 ) $ (0.15 ) $ (0.09 ) $ (0.03 ) $ (0.06 ) $ (0.08 ) $ (0.28 ) Page 8 CONSOLIDATED BALANCE SHEETS (dollars in thousands) 2010 2009 Mar. 31 June 30 Dec. 31 Assets: Land $ 194,343 $ 194,343 $ 251,001 Buildings, improvements and equipment 1,555,014 1,583,805 1,839,342 Developments in progress 219,235 216,773 45,934 1,968,592 1,994,921 2,136,277 Less accumulated depreciation 546,648 560,666 624,165 Property and equipment, net 1,421,944 1,434,255 1,512,112 Deferred leasing costs, net 18,081 17,957 18,751 Investment in and advances to unconsolidated real estate entities 124,680 124,601 138,898 Investment in real estate, net 1,564,705 1,576,813 1,669,761 Cash and cash equivalents 11,300 9,654 85,007 Restricted cash 11,705 13,402 12,684 Tenant accounts receivable, net 20,126 19,502 30,013 Deferred expenses, net 15,803 16,097 9,018 Prepaid and other assets 36,629 35,311 43,429 Total Assets $ 1,660,268 $ 1,670,779 $ 1,849,912 Liabilities and Equity: Mortgage notes payable $ 1,140,352 $ 1,157,576 $ 1,224,991 Notes payable 226,102 155,998 346,906 Accounts payable and accrued expenses 82,451 85,570 59,071 Distributions payable 11,549 13,329 11,530 Total Liabilities 1,460,454 1,412,473 1,642,498 Equity: Series F cumulative preferred stock 60,000 60,000 60,000 Series G cumulative preferred stock 150,000 222,174 150,000 Common shares of beneficial interest 689 689 687 Additional paid-in capital 666,771 667,119 666,489 Distributions in excess of accumulated earnings (681,890 ) (695,693 ) (671,351 ) Other comprehensive loss (8,889 ) (7,688 ) (3,819 ) Total Glimcher Realty Trust Shareholders' Equity 186,681 246,601 202,006 Noncontrolling interest 13,133 11,705 5,408 Total equity 199,814 258,306 207,414 Total Liabilities and Equity $ 1,660,268 $ 1,670,779 $ 1,849,912 Page 9 MARKET CAPITALIZATION and DEBT COVERAGE RATIOS (dollars and shares in thousands, except per share price) 2010 2009 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Share price (end of period) $ 5.07 $ 5.98 $ 5.98 $ 1.40 $ 2.90 $ 3.67 $ 2.70 Market Capitalization Ratio: Common shares outstanding 68,914 68,937 68,937 38,009 38,029 68,708 68,719 Operating partnership units outstanding 2,986 2,986 2,986 2,986 2,986 2,986 2,986 Total common shares and units outstanding at end of period 71,900 71,923 71,923 40,995 41,015 71,694 71,705 Valuation - Common shares and operating partnership units outstanding $ 364,533 $ 430,100 $ 430,100 $ 57,393 $ 118,944 $ 263,117 $ 193,604 Valuation - Preferred stock 210,000 282,174 282,174 210,000 210,000 210,000 210,000 Total wholly-owned debt (end of period) 1,238,091 1,185,211 1,185,211 1,641,266 1,637,762 1,586,166 1,571,897 Total market capitalization $ 1,812,624 $ 1,897,485 $ 1,897,485 $ 1,908,659 $ 1,966,706 $ 2,059,283 $ 1,975,501 Debt / Market capitalization 68.3 % 62.5 % 62.5 % 86.0 % 83.3 % 77.0 % 79.6 % Debt / Market capitalization including pro-rata share ofjoint ventures 71.3 % 65.9 % 65.9 % 86.6 % 84.0 % 78.1 % 80.6 % Facility 2010 Credit Facility Debt Covenant Requirements:(1) Requirements Jun. 30 Maximum Corporate Debt to Total Asset Value 70.0 % 62.4 % Minimum Interest Coverage Ratio 1.75 x 2.17 x Minimum Fixed Charge Coverage Ratio 1.30 x 1.50 x Maximum Recourse Debt 27.5 % 15.2 % (1) Requirements per the amended credit facility. Page 10 CONSOLIDATED DEBT SCHEDULE (dollars in thousands) Mortgage Notes Payable: Jun. 30, Dec. 31, Interest Rates Interest Payment Balloon Pmt. Fixed Rate 2010 2009 2010 2009 Terms Terms at Maturity Maturity Scottsdale Quarter (n) $ 128,363 $ - 5.94 % - (h) (b) $ 128,363 May 29, 2011 Northtown Mall (o) 37,000 40,000 6.02 % 6.02 % (i) (b) $ 37,000 October 21, 2011 Morgantown Mall 39,011 39,335 6.52 % 6.52 % (j) (a) $ 38,028 October 13, 2011 Ashland Town Center 22,751 23,081 7.25 % 7.25 % (a) $ 21,817 November 1, 2011 Polaris Lifestyle Center 23,400 23,400 5.58 % 5.58 % (k) (b) $ 23,400 February 1, 2012 Dayton Mall 52,377 52,948 8.27 % 8.27 % (l) (a) $ 49,864 (e) Polaris Fashion Place 133,017 134,436 5.24 % 5.24 % (a) $ 124,572 April 11, 2013 Jersey Gardens Mall 148,715 150,274 4.83 % 4.83 % (a) $ 135,194 June 8, 2014 The Mall at Fairfield Commons 102,737 103,752 5.45 % 5.45 % (a) $ 92,762 November 1, 2014 Supermall of the Great Northwest 56,082 56,637 7.54 % 7.54 % (l) (a) $ 49,969 (f) Merritt Square Mall 57,000 57,000 5.35 % 5.35 % (c) $ 52,914 September 1, 2015 River Valley Mall 49,109 49,433 5.65 % 5.65 % (a) $ 44,931 January 11, 2016 Weberstown Mall 60,000 60,000 5.90 % 5.90 % (b) $ 60,000 June 8, 2016 Eastland Mall, Ohio 42,226 42,493 5.87 % 5.87 % (a) $ 38,057 December 11, 2016 Polaris Towne Center 45,929 - 6.76 % - (a) $ 39,934 April 1, 2020 The Mall at Johnson City 54,963 - 6.76 % - (a) $ 47,768 May 6, 2020 Grand Central Mall 45,000 - 6.05 % - (a) $ 34,397 July 6, 2020 Tax Exempt Bonds 19,000 19,000 6.00 % 6.00 % (d) $ 19,000 November 1, 2028 1,116,680 851,789 Variable Rate Colonial Park Mall 42,250 42,250 3.55 % 4.72 % (g) (b) $ 42,250 April 23, 2012 Other Fair Value Adjustment - Merritt Square Mall (1,354 ) (1,485 ) Extinguished/Transferred Debt - 332,437 (m) Total Mortgage Notes Payable $ 1,157,576 $ 1,224,991 (a) The loan requires monthly payments of principal and interest. (b) The loan requires monthly payments of interest only. (c) The loan requires monthly payments of interest only until October 2010, thereafter principal and interest are required. (d) The loan requires semi-annual payments of interest. (e) The loan matures in July 2027, with an optional prepayment (without penalty) date on July 11, 2012. (f) The loan matures in September 2029, with an optional prepayment (without penalty) date on February 11, 2015. (g) Interest rate of LIBOR plus 300 basis points.$30 million has been fixed through a swap agreement at a rate of 3.64% at June 30, 2010.The full loan amount was fixed at a rate of 4.72% through a swap agreement at December 31, 2009. (h) Interest rate of LIBOR plus 200 basis points fixed through a swap agreement at a rate of 5.94% at June 30, 2010. (i) Interest rate of LIBOR plus 300 basis points fixed through a swap agreement at a rate of 6.02% at June 30, 2010 and December 31, 2009. (j) Interest rate of LIBOR plus 350 basis points fixed through a swap agreement at a rate of 6.52% at June 30, 2010 and December 31, 2009. (k) Interest rate is the greater of LIBOR plus 275 basis points or 4.75% and is fixed through a swap agreement at a rate of 5.58% at June 30, 2010 and December 31, 2009. (l) Interest rate escalates after optional prepayment date. (m) Interest rates ranging from 5.09% to 8.37% at December 31, 2009. (n) Beginning in 2010, the Scottsdale Quarter joint venture is being included in the Company's consolidated results.It was previously classified as an unconsolidated entity. (o) The Company elected to make a $3 million partial loan payment in June 2010. Page 11 TOTAL DEBT MATURITIES SCHEDULE (Wholly-owned and Pro-Rata Share of Joint Venture Debt) (dollars in thousands) Initial Extension Interest Balance Principal Payments (d) Description Maturity Option Rate 6/30/2010 2010 2011 2012 2013 2014 2015 2016 2017+ Wholly Owned Properties (e) Northtown Mall (a) 10/2011 10/2012 6.02 % $ 37,000 - - $ 37,000 Morgantown Mall (a) 10/2011 10/2013 6.52 % 39,011 $ 335 $ 698 739 $ 37,239 Ashland Town Center 11/2011 7.25 % 22,751 338 22,413 - - Polaris Lifestyle Center (a) 02/2012 08/2013 5.58 % 23,400 - - - 23,400 Colonial Park Mall (f) 04/2012 04/2013 3.55 % 42,250 - - - 42,250 Dayton Mall 07/2012 8.27 % 52,377 586 1,260 50,531 - Polaris Fashion Place 04/2013 5.24 % 133,017 1,437 3,011 3,155 125,414 Jersey Gardens 06/2014 4.83 % 148,715 1,577 3,292 3,437 3,629 $ 136,780 The Mall at Fairfield Commons 11/2014 5.45 % 102,737 1,028 2,159 2,265 2,409 94,876 Supermall of the Great Northwest 02/2015 7.54 % 56,082 565 1,208 1,292 1,406 1,517 $ 50,094 Merritt Square Mall 09/2015 5.35 % 57,000 120 753 786 838 885 53,618 River Valley Mall 01/2016 5.65 % 49,109 323 686 719 768 815 863 $ 44,935 Weberstown Mall 06/2016 5.90 % 60,000 - 60,000 Eastland Mall 12/2016 5.87 % 42,226 269 570 597 641 680 722 38,747 Polaris Towne Center 04/2020 6.76 % 45,929 217 475 489 533 571 611 646 $ 42,387 The Mall at Johnson City 05/2020 6.76 % 54,963 257 552 581 633 677 726 766 50,771 Grand Central Mall 07/2020 6.05 % 45,000 322 825 869 931 991 1,053 1,113 38,896 Tax Exempt Bonds 11/2028 6.00 % 19,000 - 19,000 Fair Value Adjustment Amortization - Merritt Square Mall (1,354 ) (132 ) (264 ) (264 ) (264 ) (264 ) (166 ) - - Subtotal (b) 1,029,213 7,242 37,638 102,196 239,827 237,528 107,521 146,207 151,054 Credit Facility (c) 12/2010 12/2012 5.50 % 155,998 - - 155,998 - Total Wholly Owned Maturities $ 1,185,211 $ 7,242 $ 37,638 $ 258,194 $ 239,827 $ 237,528 $ 107,521 $ 146,207 $ 151,054 Total Joint Venture Maturities (pro-rata share) $ 191,063 $ 1,018 $ 19,925 $ 58,663 $ 111,457 $ - $ - $ - $ - Total Wholly Owned and Joint Venture Maturities $ 1,376,274 $ 8,260 $ 57,563 $ 316,857 $ 351,284 $ 237,528 $ 107,521 $ 146,207 $ 151,054 (a) Interest rates are fixed through various interest rate swap agreements. (b) Weighted Average interest rate for the fixed rate mortgage debt was 5.9% as of June 30, 2010 with an initial weighted average maturity of 5.1 years when considering available extension options. (c) $35 million of this balance has been fixed through various interest rate swap agreements (d) Loan may be extended to date indicated subject to certain loan extension fees and conditions. Extension availability is subject to the inherent risk of the Company's ability to satisfy such conditions. (e) The loan for Scottsdale Quarter is presented within Total Joint Venture Maturities (pro-rata share). (f) $30 million of the loan has been fixed through an interest rate swap agreement and the remaining $12.25 million incurs interest at a rate of LIBOR plus 300 basis points. Page 12 JOINT VENTURE DEBT MATURITY SCHEDULE (dollars in thousands) Interest Rate Loan Extension Balance Principal Payments- Assumes Exercise of Extension Options Description 6/30/2010 Terms Maturity Options (e) 6/30/2010 2010 2011 2012 2013 Fixed Rate Mortgages Scottsdale Quarter 5.94 % (a) May 29, 2011 May 29, 2013 $ 128,363 $ - $ - $ - $ 128,363 Puente Hills Mall 3.17 % (b) June 1, 2011 June 1, 2012 45,000 225 473 44,302 - Westshore Plaza 5.09 % September 9, 2012 89,169 957 2,003 86,209 - Lloyd Center 5.42 % June 11, 2013 125,060 1,296 2,722 2,856 118,186 Total Fixed Rate Mortgages 387,592 2,478 5,198 133,367 246,549 Variable Rate Mortgages Tulsa Promenade 7.00 % (c) March 14, 2011 29,736 - 29,736 - - Surprise Town Square 5.50 % (d) October 1, 2011 4,653 - 4,653 - - Total Variable Rate Mortgages 34,389 - 34,389 - - Total Joint Venture Mortgages $ 421,981 $ 2,478 $ 39,587 $ 133,367 $ 246,549 Joint Venture Debt (Pro Rata Share) $ 191,063 $ 1,018 $ 19,925 $ 58,663 $ 111,457 (a) Interest rate of LIBOR plus 200 basis points, loan requires monthly payments of interest only. The interest rate is fixed with a swap. (b) Interest rate of LIBOR plus 235 basis points, loan requires monthly payments of principal and interest. The interest rate is fixed with a swap. (c) Interest rate is the greater of 7.00% or LIBOR plus 4.00%. The loan requires monthly payments of interest only, however net cash flows from the property will be used to reduce the principal balance on a quarterly basis. (d) Interest rate is the greater of 5.50% or LIBOR plus 4.00%.The loan requires monthly payments of interest only. (e) Loan may be extended to date indicated subject to certain loan extension fees and conditions. Extension availability is subject to the inherent risk of the Company's ability to satisfy such conditions. Page 13 OCCUPANCY STATISTICS Portfolio Occupancy Statistics Portfolio occupancy statistics by property type are summarized below: Occupancy (1) 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 Core Malls (2) Mall Anchors 93.9% 93.8% 94.1% 93.7% 93.7% Mall Stores 90.5% 90.5% 92.0% 91.5% 90.4% Total Consolidated Mall Portfolio 92.7% 92.6% 93.3% 92.9% 92.5% Mall Portfolio - excluding Joint Ventures (3) Mall Anchors 92.6% 92.5% 92.5% 92.0% 92.0% Mall Stores 90.1% 90.0% 92.2% 91.5% 89.8% Total Mall Portfolio 91.7% 91.6% 92.4% 91.8% 91.2% (1) Occupied space is defined as any space where a tenant is occupying the space or paying rent at the date indicated, excluding all tenants with leases having an initial term of less than one year. (2) Includes the Company's joint venture malls and excludes held-for-sale malls. (3) Excludes the Company's held-for-sale malls and joint venture malls. Page 14 LEASING RESULTS AND RE-LEASING SPREADS Permanent Leasing Activity (includes joint venture properties) The following table summarizes the new and rollover lease activity by type for the six months ended June 30, 2010: GLA Analysis Average Annualized Base Rents New Rollover New Rollover Property Type Leases Leases Total Leases Leases Total Mall Anchors 130,963 21,536 152,499 $ 11.13 $ 20.00 $ 12.70 Mall Stores 132,140 222,064 354,204 $ 32.04 $ 31.09 $ 31.48 The following table summarizes the new and rollover lease activity and the comparative prior rents for the three and six months ended June 30, 2010, for only those leases where the space was occupied in the previous 24 months: GLA Analysis Average Annualized Base Rents Percent New Rollover New Prior Rollover Prior Total Total Prior Change in Property Type Leases Leases Total Leases Tenants Leases Rent New/Rollover Tenants/Rent Base Rent Three months ended June 30, 2010 Mall Anchors - - - $ - $ - $ - $ - $ - $ - 0 % Mall Stores 35,969 59,966 95,935 $ 27.87 $ 30.07 $ 33.56 $ 34.97 $ 31.43 $ 33.13 -5 % Six months ended June 30, 2010 Mall Anchors 50,338 21,536 71,874 $ 12.79 $ 11.76 $ 20.00 $ 15.50 $ 14.95 $ 12.88 16 % Mall Stores 56,612 141,759 198,371 $ 32.26 $ 29.78 $ 32.01 $ 31.76 $ 32.09 $ 31.20 3 % Page 15 CORE MALL PORTFOLIO STATISTICS BY ASSET CATEGORY WHOLLY OWNED AND JOINT VENTURE ASSETS as of June 30, 2010 Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1) June 2010 Avg. Mall Store Sales PSF (1) June 2009 Mall Store Occupancy 6/30/2010 Mall Store Occupancy 6/30/2009 % of Mall Portfolio NOI (2) MARKET DOMINANT Jersey Gardens Elizabeth, NJ 1 1,301,091 Lloyd Center (JV) Portland, OR 23 1,475,340 Mall at Fairfield Commons Dayton, OH 61 1,139,344 Mall at Johnson City Johnson City, TN >100 571,044 Polaris Fashion Place Columbus, OH 32 1,568,628 Scottsdale Quarter (JV) (3) Scottsdale, AZ 12 145,258 Weberstown Mall Stockton, CA 78 857,476 Westshore Plaza (JV) Tampa, FL 19 1,078,219 8,136,400 $ 424 $ 419 94.3% 93.4% 59% Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1) June 2010 Avg. Mall Store Sales PSF (1) June 2009 Mall Store Occupancy 6/30/2010 Mall Store Occupancy 6/30/2009 % of Mall Portfolio NOI (2) TRADE AREA DOMINANT Ashland Town Center Ashland, KY >100 415,428 Colonial Park Mall Harrisburg, PA 96 743,732 Dayton Mall Dayton, OH 61 1,416,710 Eastland Mall Columbus, OH 32 998,879 Grand Central Mall Parkersburg, WV >100 845,889 Indian Mound Mall Columbus, OH 32 557,317 Merritt Square Mall Merritt Island, FL 27 819,574 Morgantown Mall Morgantown, WV >100 557,954 New Towne Mall New Philadelphia, OH >100 513,695 Northtown Mall Minneapolis, MN 16 701,521 Puente Hills Mall (JV) City of Industry, CA 2 1,102,249 River Valley Mall Columbus, OH 32 586,617 Supermall of the Great NW Seattle, WA 15 942,516 Tulsa Promenade (JV) Tulsa, OK 53 926,456 11,128,537 $ 273 $ 281 87.2% 87.8% 41% CORE MALLS - TOTAL MALL PORTFOLIO 19,264,937 $ 342 $ 340 90.5% 90.4% 100% MALL PORTFOLIO EXCLUDING JOINT VENTURE (JV) MALLS $ 351 $ 344 90.1% 89.8% (1) Sales for in-line stores with less than 10,000 square feet. (2) Based on net operating income for the three months ended June 30, 2010. (3) GLA disclosed includes only the tenants that are open as of June 30, 2010.Store sales for Scottsdale are excluded as these stores are not yet comparable. Page 16 SUMMARY OF SIGNIFICANT TENANTS As of June 30, 2010 Tenants Representing > 1.0% of Total Portfolio Annualized Minimum Rent % of Total Annualized Annualized Number of GLA of Minimum Minimum Tenant Name Tenant DBA's in Portfolio Stores Stores Rent Rent Gap, Inc. Banana Republic, Gap, Gap Kids, Old Navy 27 384,715 $ 5,594,955 2.8 % Limited Brands, Inc. Bath & Body Works/White Barn Candle, Victoria's Secret 42 195,188 5,066,446 2.5 % Signet Jewelers, Ltd. J.B. Robinson, Jared's, Kay Jewelers, Leroy's Jewelers, Ostermans' Jewelry 35 65,040 4,303,587 2.2 % AMC Entertainment, Inc. 2 148,344 4,189,000 2.1 % Foot Locker, Inc. Champs Sports, Foot Action USA, Footlocker, Kids Footlocker, Lady Footlocker 38 150,498 3,838,813 1.9 % Bain Capital, LLC Burlington Coat Factory, Cohoes Fashion, Guitar Center 6 405,506 3,526,440 1.8 % Bon Ton Department Stores, Inc. Bon Ton, Elder Beerman, Herbergers 11 1,126,171 3,502,419 1.8 % JCPenney Company, Inc. 18 1,882,705 3,392,640 1.7 % Sears Holding Corp. Great Indoors, K-Mart, Sears 22 2,500,330 2,974,552 1.5 % Genesco Inc. Hat World, Johnston & Murphy, Journeys, Lids, Shi, Underground Station 46 70,420 2,921,195 1.5 % Forever 21, Inc. 8 130,232 2,908,818 1.5 % Luxottica Group DOC Eyeworld, Lenscrafters, Pearle Vision, Sunglass Hut, Watch Station 32 81,218 2,498,555 1.3 % Zale Corp. Gordon's Jewelers, Piercing Pagoda, Silver & Gold Connection, Zales Jewelers 29 27,163 2,442,550 1.2 % Saks Inc. Saks Fifth Avenue, Saks Off Fifth 3 228,156 2,360,100 1.2 % The Finish Line, Inc. 19 104,217 2,229,052 1.1 % American Eagle Outfitters aerie, American Eagle 16 92,013 2,227,415 1.1 % TJX Companies, Inc. TJ Maxx 5 194,849 2,161,428 1.1 % Abercrombie & Fitch, Inc. abercrombie, Abercrombie & Fitch, Gilly Hicks Outlet, Hollister 19 122,576 2,072,138 1.0 % HMS Host USA, Inc. Various food court concepts owned by HMS Host USA, Inc. 2 16,282 2,018,714 1.0 % Total tenants representing > 1.0% 380 7,925,623 $ 60,228,817 30.3 % Note:Information includes wholly-owned and joint venture properties. Page 17 TOP 10 REGIONAL MALL TENANTS As of June 30, 2010 Mall Stores (ranked by percent of total minimum mall rents) % of Total Annualized Annualized Number of GLA of Minimum Minimum Tenant Name Stores Stores Rents Mall Rents Limited Brands, Inc. 42 195,188 $ 5,066,446 2.7 % Signet Jewelers, Ltd. 34 59,260 $ 4,206,998 2.2 % Foot Locker, Inc. 38 150,498 $ 3,838,813 2.0 % Gap, Inc. 21 242,987 $ 3,368,643 1.8 % Genesco, Inc. 46 70,420 $ 2,921,195 1.5 % Luxottica Group 32 81,218 $ 2,498,555 1.3 % Zale Corp. 29 27,163 $ 2,442,550 1.3 % The Finish Line, Inc. 19 104,217 $ 2,229,052 1.2 % American Eagle Outfitters 16 92,013 $ 2,227,415 1.2 % Abercrombie & Fitch, Inc. 19 122,576 $ 2,072,138 1.1 % Mall Anchors (ranked by total GLA) Annualized Number of GLA of Minimum % of Total Tenant Name Stores Stores Rents Mall GLA Sears Holding Corp. 17 2,313,188 $ 1,829,882 12.0 % JCPenney Company, Inc. 15 1,841,903 $ 3,392,640 9.6 % Macy's, Inc. 9 1,693,944 $ 255,000 8.8 % Bon-Ton Department Stores, Inc. 11 1,126,171 $ 3,502,419 5.8 % Dillard's 3 522,967 $ - 2.7 % Belk, Inc. 6 416,131 $ 1,756,852 2.2 % Bain Capital, LLC 5 390,950 $ 3,305,702 2.0 % Saks Inc. 3 228,156 $ 2,360,100 1.2 % Boscov's Department Store, LLC 1 182,609 $ - 0.9 % Nordstrom, Inc. 2 175,025 $ 387,215 0.9 % Note:Information includes wholly-owned and joint venture properties. Page 18 LEASE EXPIRATION SCHEDULE As of June 30, 2010 Total Portfolio Percent of Percent of Occupied Anchor Store Annualized Anchor Store Total GLA Anchor Store Total Annualized Annualized Base Rents Lease Number Square Feet Square Feet Square Feet Represented Annualized Annualized Annualized Base Rents/ Base Rents/ Represented Expiration of of GLA of GLA of GLA by Expiring Base Rents Base Rents Base Rents Square Foot Square Foot by Expiring Year Leases Expiring Expiring Expiring Leases Expiring Expiring Expiring Expiring (1) Expiring (1) Leases 2010 260 153,786 640,984 794,770 4.3% $ 1,204,662 $ 13,084,569 $ 14,289,231 $ 7.83 $ 24.21 7.2% 2011 516 457,218 1,271,809 1,729,027 9.3% 2,145,441 27,532,723 29,678,164 $ 8.46 $ 24.35 14.9% 2012 348 899,627 917,424 1,817,051 9.8% 3,465,680 22,429,653 25,895,333 $ 4.83 $ 28.16 13.0% 2013 217 850,197 644,543 1,494,740 8.1% 2,466,077 14,702,496 17,168,573 $ 2.90 $ 27.91 8.6% 2014 181 960,900 454,582 1,415,482 7.6% 7,128,225 12,705,488 19,833,713 $ 7.42 $ 32.02 10.0% Thereafter 694 8,670,026 2,645,604 11,315,630 60.9% 32,360,276 59,950,166 92,310,442 $ 7.37 $ 26.04 46.3% 2,216 11,991,754 6,574,946 18,566,700 100.0% $ 48,770,361 $ 150,405,095 $ 199,175,456 $ 6.66 $ 26.42 100.0% (1) The base rents per square foot calculation excludes outlot and ground leases that do not pay rents or pay nominal amounts for rents. Note:Information includes wholly-owned and joint venture properties. Page 19 CAPITAL EXPENDITURES (dollars in thousands) Three months ended June 30, 2010 Three months ended June 30, 2009 Unconsolidated Unconsolidated Consolidated Joint Venture Consolidated Joint Venture Properties Proportionate Properties Proportionate 2010 Share Total 2009 Share Total New developments (1) $ 3,956 $ - $ 3,956 $ 31 $ 11,174 $ 11,205 Redevelopment projects $ 2,620 $ 3 $ 2,623 $ 5,967 $ 3 $ 5,970 Renovation with no incremental GLA $ 12 $ 5 $ 17 $ 9 $ - $ 9 Property Capital Expenditures: Tenant improvements and tenant allowances: Anchor stores $ 2,636 $ 812 $ 3,448 $ - $ 258 $ 258 Non-anchor stores 1,818 96 1,914 2,185 84 2,269 Operational capital expenditures 1,766 68 1,834 232 24 256 Total Property Capital Expenditures $ 6,220 $ 976 $ 7,196 $ 2,417 $ 366 $ 2,783 Six months ended June 30, 2010 Six months ended June 30, 2009 Unconsolidated Unconsolidated Consolidated Joint Venture Consolidated Joint Venture Properties Proportionate Properties Proportionate 2010 Share Total 2009 Share Total New developments (1) $ 8,647 $ - $ 8,647 $ 259 $ 22,651 $ 22,910 Redevelopment projects $ 3,442 $ 3 $ 3,445 $ 14,348 $ 10 $ 14,358 Renovation with no incremental GLA $ 191 $ 5 $ 196 $ 34 $ 2 $ 36 Property Capital Expenditures: Tenant improvements and tenant allowances: Anchor stores $ 2,931 $ 1,061 $ 3,992 $ 40 $ 749 $ 789 Non-anchor stores 3,361 112 3,473 4,240 86 4,326 Operational capital expenditures 2,543 109 2,652 903 38 941 Total Property Capital Expenditures $ 8,835 $ 1,282 $ 10,117 $ 5,183 $ 873 $ 6,056 (1) During 2009 the Scottsdale Development project was included in Unconsolidated Joint Venture Proportionate Share figures. Beginning in 2010, our proportionate share of this developmentis included in Consolidated Properties. Page 20 DEVELOPMENT ACTIVITY (dollars in thousands) Project Description Total Project Cost (1) Ownership % Pro-rata Project Cost Pro-rata Project Costs Incurred thru 6/30/2010 (1) Opening Date Project Initial Yield PROPERTY DEVELOPMENTS: Scottsdale Quarter Development of new retail/office $ 250,000 50% $ 125,000 $ 93,000 Phase 1 Q1-2009 through Q4-2010 8% Scottsdale, Arizona 600,000 square feet lifestyle center Phase 2openings begin Q4 - 2010 TotalDevelopment $ 250,000 $ 125,000 $ 93,000 (1) Project costs include items such as construction and design costs, tenant improvements, third party leasing commissions and ground lease payments. Costs that are excluded are the allocation of internal costs such as labor, development fees, interest and taxes. Note: Anticipated opening date, estimated project costs and project yield are subject to adjustment as a result of changes (some of which are not under the direct control of the company)that are inherent in the development process. Page
